Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informality:  
In claim 7, line 25, “using to the” should be rephrased.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 9 and 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Langereis et al. (US 2016/0128076 A1) in view of Sitaram et al. (US 10,165,491) and Abdoli  et al. (US 2020/0267511 A1).
Regarding claim 1, Langereis teaches a computing system (Fig. 12) for scheduling uplink and downlink wireless transmissions for closed loop control between a controller (Fig. 1 and Fig. 12: processing circuitry 14) and a group of devices (Fig. 1: UE 20; Fig. 8: UE1 and UE2)  in a wireless network (Fig. 1), the computing system comprising a processor (Fig. 12: processing circuitry 14) configured to: determine a wireless resource allocation for downlink transmission from a base station to the group of devices and uplink transmission from the group of devices to the base station (paragraph 6: Assigning resources in both downlink (DL) and uplink (UL) is performed in the scheduler situated in the eNodeB (eNB)), wherein the wireless resource allocation schedules bundled transmissions over available wireless resources (paragraph 50 and 141-142: The network node may also be configured to handle TTI bundling for multiple UEs that are scheduled within the same TTI). 
Langereis fails to explicitly disclose and wherein each bundled transmission includes one or more repetitions of data to improve a likelihood of successful receipt of the data, wherein determining the wireless resource allocation comprises, for each bundled transmission: determining a minimum bundle length specifying a minimum number of repetitions within the bundled transmission required to meet a predefined threshold for received signal quality; and determining the wireless resource allocation to meet the determined minimum bundle length.
However, Sitaram teaches wherein each bundled transmission includes one or more repetitions of data to improve a likelihood of successful receipt of the data (col. 3, lines 36-42: With uplink TTI bundling, when a UE has a block of data to transmit to its serving base station, the UE automatically transmits the data repeatedly in multiple consecutive TTIs before waiting for a Hybrid Automatic Repeat Request (HARQ) response from the base station indicating whether the base station successfully received the data), determining a minimum bundle length specifying a minimum number of repetitions within the bundled transmission required to meet a predefined threshold for received signal quality (col. 3, lines 36-62: With uplink TTI bundling, when a UE has a block of data to transmit to its serving base station, the UE automatically transmits the data repeatedly in multiple consecutive TTIs before waiting for a Hybrid Automatic Repeat Request (HARQ) response from the base station indicating whether the base station successfully received the data. When the UE has data to transmit, the base station could direct the UE to transmit the data using TTI bundling, and the UE could then responsively transmit the data in each of multiple consecutive TTIs…  For example, the base station could invoke uplink TTI bundling service for the UE in response to the base station determining that the uplink SINR from the UE is threshold low, that the UE has threshold low power headroom (remaining available uplink transmission power), or that the UE's uplink communication quality is otherwise threshold poor. Also described in col. 6, line 56 to col. 7, line 6); and determining the wireless resource allocation to meet the determined minimum bundle length (col. 3, lines 36-62; col. 6, line 56 to col 7, line 6; and col. 9, line 29-40: For instance, the uplink-TTI-bundling trigger(s) could include threshold low power headroom at the UE and/or threshold low SINR for uplink communication from the UE. In addition, the act of directing the UE to use uplink TTI bundling could involve including in a DCI message to the UE a directive for the UE to automatically repeatedly transmit data to the base station in a sequence of TTIs).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Langereis by incorporating the teachings of Sitaram, for the purpose of improving uplink communication quality (col. 3, lines 48-49).
Langereis also fails to explicitly disclose sending to the group of devices a joint resource allocation message comprising wireless resource allocation information defining the wireless resource allocation to enable completion of a cycle of closed loop control over the wireless network.
However, Abdoli teaches sending to the group of devices a joint resource allocation message comprising wireless resource allocation information defining the wireless resource allocation to enable completion of a cycle of closed loop control over the wireless network (paragraph 75: Advantageously, because a single resource allocation field is communicated to a group of UEs, the multicast resource allocations are signaled using less overhead).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Langereis by incorporating the teachings of Abdoli, for the purpose reducing overhead (paragraph 75).
Regarding claim 2, Langereis teaches the computing system of claim 1, but fails to explicitly disclose wherein determining a minimum bundle length comprises: obtaining a measurement of a previous received signal quality for a previous bundled transmission to an intended recipient for the bundled transmission; and determining, based on the previous received signal quality, the minimum number of repetitions that would provide sufficient gain to meet the predefined threshold for received signal quality.
However, Sitaram teaches obtaining a measurement of a previous received signal quality for a previous bundled transmission to an intended recipient for the bundled transmission (col. 8, lines 6-22: by transmitting to the UE an RRC connection reconfiguration message or other configuration message that provides the UE with a revised A2 measurement event specifying the decreased downlink coverage threshold,); and determining, based on the previous received signal quality, the minimum number of repetitions that would provide sufficient gain to meet the predefined threshold for received signal quality (col. 8, lines 6-22: such as by transmitting to the UE an RRC connection reconfiguration message or other configuration message that provides the UE with a revised A2 measurement event specifying the decreased downlink coverage threshold, thus directing the UE to report to the base station when the UE's downlink coverage level from the base station meets the decreased downlink coverage threshold. Other implementations are possible as well. Also described in col. 3, lines 36-62 and col. 6, line 56 to col. 7, line 6).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Langereis by incorporating the teachings of Sitaram, for the purpose of improving uplink communication quality (col. 3, lines 48-49).
Regarding claim 3, Langereis teaches the computing system of claim 2, but fails to explicitly disclose wherein downlink transmission is scheduled as a multi-cast transmission to the group of devices and wherein obtaining a measurement of a previous received signal quality for a previous downlink bundled transmission comprises determining a minimum received signal quality for the previous downlink bundled transmission across the group of devices.
However, Sitaram discloses wherein downlink transmission is scheduled as a multi-cast transmission to the group of devices and wherein obtaining a measurement of a previous received signal quality for a previous downlink bundled transmission comprises determining a minimum received signal quality for the previous downlink bundled transmission across the group of devices (col. 8, lines 6-22: such as by transmitting to the UE an RRC connection reconfiguration message or other configuration message that provides the UE with a revised A2 measurement event specifying the decreased downlink coverage threshold, thus directing the UE to report to the base station when the UE's downlink coverage level from the base station meets the decreased downlink coverage threshold. Other implementations are possible as well. Also described in col. 3, lines 36-62 and col. 6, line 56 to col. 7, line 6).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Langereis by incorporating the teachings of Sitaram, for the purpose of improving uplink communication quality (col. 3, lines 48-49).
Regarding claim 4, Langereis teaches the computing system of claim 2, but fails to explicitly disclose wherein the processor is further configured to, for a subsequent cycle of closed loop control over the wireless network and in response to determining that the received signal quality for a bundled transmission from a previous cycle has fallen below the predefined threshold for received signal quality, increase the minimum bundle length for the bundled transmission such that sufficient gain is provided to meet the predefined threshold for received signal quality.
However, Sitaram teaches wherein the processor is further configured to, for a subsequent cycle of closed loop control over the wireless network and in response to determining that the received signal quality for a bundled transmission from a previous cycle has fallen below the predefined threshold for received signal quality, increase the minimum bundle length for the bundled transmission such that sufficient gain is provided to meet the predefined threshold for received signal quality (col. 8, lines 6-22: such as by transmitting to the UE an RRC connection reconfiguration message or other configuration message that provides the UE with a revised A2 measurement event specifying the decreased downlink coverage threshold, thus directing the UE to report to the base station when the UE's downlink coverage level from the base station meets the decreased downlink coverage threshold. Other implementations are possible as well. Also described in col. 3, lines 36-62 and col. 6, line 56 to col. 7, line 6).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Langereis by incorporating the teachings of Sitaram, for the purpose of improving uplink communication quality (col. 3, lines 48-49).
Regarding claim 5, Langereis teaches the computing system of claim 1 wherein determining the wireless resource allocation to meet the determined minimum bundle length comprises assigning, for each transmission, a set of wireless resource elements distributed over time and sub-carrier frequency, wherein the set of wireless resource elements are determined such that one or both of the overall transmission time and overall sub-carrier frequency allocation are minimized whilst ensuring the predefined threshold for received signal quality is met (paragraph 134-136: store time-filtered frequency-selective channel quality information, and the processing circuitry 14 is configured to determine whether TTI bundling should be enabled or disabled based on this time-filtered frequency-selective channel quality information…  decide whether TTI bundling should be enabled or disabled for the UE(s) in dependence on whether there is a set of PRBs satisfying the threshold quality).
Regarding claim 6, Langereis teaches the computing system of claim 1, but fails to explicitly disclose wherein, for each bundled transmission, one or more of the repetitions of data are transmitted with forward error correction information.
	However, Sitaram teaches wherein, for each bundled transmission, one or more of the repetitions of data are transmitted with forward error correction information (col. 3, lines 46-47: error-correction coding).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Langereis by incorporating the teachings of Sitaram, for the purpose of improving uplink communication quality (col. 3, lines 48-49).
Regarding claim 7, Langereis teaches the computing system of claim 1 wherein the processor is further configured to send, via a wireless transmitter (Fig. 12: inherent in base stations), a downlink bundled transmission to the group of devices using to the allocated wireless resources for downlink transmission and receive from each device in the group, via a wireless receiver (Fig. 1: inherent in UEs), an uplink bundled transmission over the allocated wireless resources for uplink transmission (paragraph 6: Assigning resources in both downlink (DL) and uplink (UL) is performed in the scheduler situated in the eNodeB (eNB)).
Regarding claim 9, Langereis teaches the computing system of claim 1 wherein: the wireless resources are divided into subgroupings of symbols and subcarriers (paragraph 50: One resource block is 0.5 ms and includes 12 subcarriers for each OFDM symbol in the frequency domain. There are 7 symbols (normal cyclic prefix) per time slot in the time domain or 6 symbols in long cyclic prefix); but fails to explicitly disclose for each bundled transmission, the repetitions of data are repeated across adjacent subgroupings.
	However, Sitaram teaches for each bundled transmission, the repetitions of data are repeated across adjacent subgroupings (col. 5, lines 26-32: The LTE downlink is divided over its frequency bandwidth into 15-kHz subcarriers, which are divided into groups of twelve to define the 180-kHz-wide downlink PRBs. Further, each TTI is divided over time into 14 symbol time segments each about 66.7 microseconds long. Thus, the downlink defines an array of resource elements each occupying a 15-kHz subcarrier).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Langereis by incorporating the teachings of Sitaram, for the purpose of improving uplink communication quality (col. 3, lines 48-49).
Regarding claim 11, Langereis teaches the computing system of claim 1, but fails to explicitly disclose wherein the joint resource allocation message is sent using wireless resources that are specifically allocated to the sending of the joint resource allocation message and are separate from wireless resources for transmission of payload data to the devices.
However, Abdoli teaches wherein the joint resource allocation message is sent using wireless resources that are specifically allocated to the sending of the joint resource allocation message and are separate from wireless resources for transmission of payload data to the devices (paragraph 75: Advantageously, because a single resource allocation field is communicated to a group of UEs, the multicast resource allocations are signaled using less overhead than would otherwise be used if resource allocations were signaled separately).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Langereis by incorporating the teachings of Abdoli, for the purpose reducing overhead (paragraph 75).
Regarding claim 12, Langereis teaches the computing system of claim 1, but fails to explicitly disclose wherein the joint resource allocation message is sent using wireless resources that fall within a subset of wireless resources that may also be shared with downlink transmissions.
However, Abdoli teaches wherein the joint resource allocation message is sent using wireless resources that fall within a subset of wireless resources that may also be shared with downlink transmissions (paragraph 75: Advantageously, because a single resource allocation field is communicated to a group of UEs, the multicast resource allocations are signaled using less overhead than would otherwise be used if resource allocations were signaled separately).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Langereis by incorporating the teachings of Abdoli, for the purpose reducing overhead (paragraph 75).
Regarding claim 13, Langereis teaches the same limitations described above in the rejection of claim 1.
Regarding claim 14, Langereis teaches the same limitations described above in the rejection of claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Langereis, Sitaram and Abdoli as applied to claim 9 above, and further in view of Munier et al. (US 2021/0345304 A1).
Regarding claim 10, Langereis teaches the computing system of claim 9, but fails to explicitly disclose wherein each subgrouping is a short transmission time interval or a mini-slot.
	However, Munier teaches each subgrouping is a short transmission time interval or a mini-slot (paragraph 14: the network node such a base station, e.g., eNB, can schedule a mini-slot, also referred to as Type B transmission, which can take any length from one OFDM symbol to the number of OFDM symbols in a slot minus 1.).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Langereis by incorporating the teachings of Munier, for the purpose of transmitting in a shorter duration.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach or disclose “include the wireless resource allocation for the uplink acknowledgements of receipt in the joint resource allocation message; and in response to a failure to receive an acknowledgement of receipt from one or more of the devices over the allocated wireless resources for uplink acknowledgements of receipt, reallocate the one or more devices into a different group and, in a subsequent cycle of closed loop control, allocate wireless resources for uplink and downlink transmissions to the different group separately to the allocation of wireless resources to the group.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462